                                                     <J. Twe
                      UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                             SOUTHERN DIVISION



 In the Matter of the Search Regarding     No.         A u in
  18-115-04                                ORDER TO SEAL              Vof
                                              UjVo or
                                                 \0€sr-^ 1                           -
        le United States having moved this Court for an or^r to seal
cause ha\tog been shown therefor, it is hereby
      ORDE^D:
      1.    Tl^ this matter is hereby sealed for a peripd'of 90 days from thCy
date of this order.

      2.    That all documents filed in this ma^r that are not designated as
redacted in the captioiK including the Government's Motion to Seal and this
Order, shall be permanently sealed.
      3.    That all docum^ts filed^ this matter designated redacted in the
caption, gmd the return if no r)sd;0fcted version was filed, shall be sealed for a
period of 90 days, subject to retie^I, unless ordered otherwise by the Court.
      4. That the Clerlyff this C^rt shall automatically unseal this matter
and all documents filed'4herein desigi^ted redacted in the caption, and the
return if no redacted/<4rsion was filed, aro^r the passage of 90 days, subject to
renewal, unless qpdered otherwise by the Co
      Dated

                                            BYTHElSOURT:




                                            VERONICA L. DUFFY
                                            United States Magistrate Jud^
